DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 24, 26, 27, 30, and 31is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Gelder (EP 2910686) in view of Sutherland (U.S. 20040094903)
 In re Claims 19 and 22, Van Gelder teaches fitting a lower end of at least one offshore element/windmill tower (5,7) over a top end at an offshore foundation pile (3,10) forming a slip joint (4).  (Figures 1-4) Van Gelder also teaches that the slip joint is susceptible to wear and fretting damage.  (Column 2, Lines 2-6)
Van Gelder does not teach a surface area of the top end of the offshore foundation pile and/or a surface area of an inner surface of the at least one offshore element is provided with a visco-elastic substance, prior to placing said at least one offshore element.
Sutherland teaches a joint between two horizontal pipes where a visco- elastomeric material (14,16,18) is applied a surface area of a horizontal pipe (10), prior to placing pipe (12).  This material adheres to the lateral surfaces and transmits thrust forces and form a thrust spring acting in a direction longitudinal to axis (15).
It would be obvious to one of ordinary skill in the art to modify Van Gelder with the placement of the elastomer material taught by Sutherland.  The Sutherland elastomeric material forms a sealing ring that creates a water tight joint.  
In re Claim 20 and 21, Van Gelder modified by Sutherland has been previously discussed.  Figures 1 and 2 of Sutherland l show that the elastomer material (16,18) the visco-elastic substance (16,18) is provided on an outer surface area of pipe (10) that is spaced apart from an upper end of the pipe.  Figure 2 also shows the visco-elastic substance is also on an inner surface area of pipe (12) spaced apart from a lower end of said at least one the pipe.  The material forms a sealing ring.  (Paragraph 0016)
In the combination, the visco-elastic substance is provided on an outer surface area of the offshore foundation pile that is spaced apart from an upper end/surface of the offshore foundation pile and on an inner surface area of the at least one offshore element spaced apart from a lower end/surface of said at least one offshore element. 
In re Claim 24, Van Gelder modified by Sutherland has been previously discussed.  Figure 2 of Sutherland shows the visco-elastic substance is applied such that at least overlapping surfaces of the top end of the offshore foundation pile/pipe (10) and the at least one offshore element/pipe (12) are separated/spaced from each other by the visco-elastic substance (14,16).
In re Claims 26 and 30, Van Gelder modified by Sutherland has been previously discussed.  As was previously stated, Van Gelder teaches fitting a lower end of at least one offshore element windmill tower (5,7) over a top end at an offshore foundation pile (3,10) forming a slip joint (4). Van Gelder also discloses in Paragraph 33 that a platform superstructure can be mounted on the pile.  Therefore, it would be obvious to use the 
In re Claim 27, Van Gelder modified by Sutherland has been previously discussed.  In the combination, the inner surface of the Van Gelder offshore element (5,7) and outer surface areas of the foundation pile (3,10) are provided with said visco-elastic substances.   The intervening viscoelastic material will space apart the inner and outer surface areas and will extend longitudinally along the joint itself.  The inner and outer surface areas at the bottom of the slip joint would be longitudinally spaced from the inner and outer surface areas at the top of the slip joint.  (Sutherland Figures 1,2), Gelder Figures 2a,2b)  
In re Claims 31, Van Gelder teaches fitting a lower end of at least one offshore element/windmill tower (5,7) over a top end at an offshore foundation pile (3,10) forming a slip joint (4).  (Figures 1-4) Van Gelder also teaches that the slip joint is susceptible to wear and fretting damage.  (Column 2, Lines 2-6)
Van Gelder does not teach a surface area of the top end of the offshore foundation pile and/or a surface area of an inner surface of the at least one offshore element is provided with a visco-elastic substance, prior to placing said at least one offshore element.
Sutherland teaches a joint between two horizontal pipes where a visco- elastomeric material (14,16,18) is applied a surface area of a horizontal pipe (10), prior to placing pipe (12).  This material adheres to the lateral surfaces and transmits thrust forces and form a thrust spring acting in a direction longitudinal to axis (15).
It would be obvious to one of ordinary skill in the art to modify Van Gelder with the placement of the elastomer material taught by Sutherland.  The Sutherland elastomeric material forms a sealing ring that creates a water tight joint.  
Figures 1 and 2 of Sutherland show that the elastomer material (16,18) the visco-elastic substance (16,18) is provided on an outer surface area of pipe (10) that is spaced apart from an upper end of the pipe.  Figure 2 also shows the visco-elastic substance is also on an inner surface area of pipe (12) spaced apart from a lower end of said at least one the pipe.  The material forms a sealing ring.  (Paragraph 0016)
In the combination, the visco-elastic substance is provided on an outer surface area of the offshore foundation pile that is spaced apart from an upper end/surface of 
In the combination, the inner surface of the Van Gelder offshore element (5,7) and outer surface areas of the foundation pile (3,10) are provided with said visco-elastic substances.   The intervening viscoelastic material will space apart the inner and outer surface areas and will extend longitudinally along the joint itself.  The inner and outer surface areas at the bottom of the slip joint would be longitudinally spaced from the inner and outer surface areas at the top of the slip joint.  (Sutherland Figures 1,2), Gelder Figures 2a,2b)  
Claims 25/ are rejected under 35 U.S.C. 103 as being unpatentable over Van Gelder (EP 2910686) in view of Sutherland (U.S. 20040094903), and in further view of Starita (U.S. 20010052700).
In re Claim 25 Van Gelder modified by Sutherland has been previously disclosed.  As was previously noted, the Van Gelder/Sutherland combination teaches a the visco-elastic substance (14,16) is applied to the outer surface of the offshore foundation pile/pipe (10). 
The Van Gelder/Sutherland combination does not teach that the visco-elastic substance is applied to the inner surface of the tower.
Figure 4A of Starita teaches that a visco-elastic/elastomer mixture (7) is applied to the inner surface (6) of pipe (4).
It would be obvious to one of ordinary skill in the art to further modify Van Gelder with a visco-elastic/elastomer mixture applied to the inner surface of tower (5,7).  The additional visco-elastic/elastomer mixture would further assure that the filling of the joint .
Claims 28 /are rejected under 35 U.S.C. 103 as being unpatentable over Van Gelder (EP 2910686) in view of Sutherland (U.S. 20040094903), and in further view of Olsen et al. (U.S. 8,251,004).
In re Claim 28, the modified Van Gelder has been previously discussed but does note teach that the visco-elastic substance is provided while the offshore foundation pile and/or the at least one offshore element is on shore.
Olsen discloses an assembled windmill (1) on shore (Figure 1) prior to it being taken offshore for installation.  
It would be obvious to one ordinary skill in the art at the time of filing to completely assemble the wind turbine tower, as taught by Olsen, prior to taking it off shore for final installation.  A completely built tower will simplify final tower placement by reducing the amount of on-site construction required.  The Van Gelder/Sutherland\Olsen combination would require a completed windmill tower on shore resulting in the visco-elastic substance is provided while the offshore foundation pile and/or the at least one offshore element is on shore.


Allowable Subject Matter
Claim 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  The prior art of record fails to teach or adequately suggest a methodology with the combination of characteristics specified in the independent claim.  Of particular note are the requirement that the the visco-elastic substances in said surface areas are compressed and partly deformed, forming two spaced apart seals with the visco- elastic substance on the surface area of the top end of the offshore foundation pile is pushed partly outside a lower end of the tower and the visco-elastic substance in the surface area of the inner surface of the offshore element is partly pushed upward out onto an upper end of the offshore foundation pile.   There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633